Dear Mayor Porter:
You have asked this office to advise whether the elected chief of police of the Town of Mooringsport may also serve as a member of the Mooringsport Zoning and Community Development Board.
The Mooringsport Zoning and Community Development Board is subject to the provisions of Chapter 1, Part IV of Title 33 of the Louisiana Revised Statutes, which is entitled "Physical Development of Parishes and Municipalities". Therein, R.S. 33:103 provides for the establishment of municipal planning commissions, which also functions as the municipal zoning commission1, and provides for membership in part (C)(1):
  C. (1) All members of a commission, whether a parish or a municipal planning commission, shall serve without compensation, except as otherwise provided by this Paragraph or as otherwise provided by law, and shall hold no other public office, except they may also serve as members of any duly constituted regional commission of which their parish or municipality forms a part.
R.S. 33:103(C)(1) prohibits a member of the municipal planning and zoning commission from holding public office. R.S. 42:1 defines "public office" as: *Page 2 
  As used in this title, "public office" means any state, district, parish, or municipal office, elective or appointive, or any position as member on a board or commission, elective or appointive, when the office or position is established by the constitution or laws of this state.
  "Public officer" is any person holding a public office in this state.
An elected chief of police holds "public office" as defined by R.S.42:1, as his position is elected and established by R.S. 33:381 (B), providing that "the mayor and chief of police in all municipalities shall be elected at large." Because R.S. 33:103(C)(1) prohibits a member of a municipal planning and zoning commission from holding other public office, the chief of police of the Town of Mooringsport may not also serve as a member of the Mooringsport Zoning and Community Development Board.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY:__________________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL
  KLK:arg
1 R.S. 33:106(D) states:
D. Where a municipal planning commission has been established under the authority of this Subpart, it shall also serve as a municipal zoning commission, and when acting as such, it shall hold separate meetings with separate minutes and records.